This is an appeal by the above named appellants from certain orders and decrees made in the suit of Frank C. Hoehler, plaintiff, v. R. T. Peddicord and Evelyn S. Peddicord, his wife, and the Orlando Bank  Trust Company, a corporation organized under the laws of the State of Florida, as Trustee, which are identified as follows:
"1. From the final decree of foreclosure in favor of Frank C. Hoehler, Complainant, which decree is dated May 6, 1927, and recorded in Chancery Order Book 25, page 320, thereof, Orange County, Florida Public Records.
"2. From the Order of Confirmation of Sale of said Final Decree of Foreclosure, which order is dated June 8th, 1927, and recorded in Chancery Order Book 25, page 513, thereof.
"3. From the Order of Court denying the Petition for *Page 971 
Rehearing and Motion to set aside the Final Decree of Foreclosure, which Order is dated June 29th, 1927, and recorded in Chancery Order Book 27, page 134, thereof."
This cause having heretofore been submitted to the Court upon the transcript of the record of the orders and decrees herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said orders and decrees; it is, therefore, considered, ordered and adjudged by the Court that the said orders and decrees of the Circuit Court be, and the same are hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J. concur.